        Case 4:20-cr-00213-SMR-SHL Document 49 Filed 05/19/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA

 UNITED STATES OF AMERICA,

                Plaintiff,
                                                              4:20-cr-00213-SMR-CFB-1
 vs.

 TANNA JAYNE ANANIA,

                Defendant.


       REPORT AND RECOMMENDATION CONCERNING PLEA OF GUILTY

        The United States of America and the Defendant, having both filed a written consent,

appeared before me pursuant to Rule 11, Fed. R. Crim. P. and L. Cr. R. 11. The Defendant entered

a plea of guilty to Count(s) 1 and 4 of the Indictment, and stipulated to the judgment of forfeiture.

After cautioning and examining the Defendant under oath concerning each of the subjects

mentioned in Rule 11, I determined that the guilty plea(s) was/were knowing and voluntary as to

each count, and that the offense(s) charged is/are supported by an independent factual basis

concerning each of the essential elements of such offense(s). Defendant understands and agrees to

be bound by the terms of the plea agreement. I, therefore, recommend that the plea(s) of guilty be

accepted, that a pre-sentence investigation and report be prepared, and that the Defendant be

adjudged guilty and have sentence imposed accordingly.


         5/19/2021
Date: ________________________                     ______________________________________
                                                   CELESTE F. BREMER
                                                   U.S. MAGISTRATE JUDGE

                                             NOTICE

Failure to file written objections to this Report and Recommendation within fourteen (14) days
from the date of its service shall bar an aggrieved party from attacking such Report and
Recommendation before the assigned United States District Judge. 28 U.S.C. 636(b)(1)(B).
